Appeals (1) by defendant Saunders from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered July 8, 1981, convicting him of attempted sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence, and (2) by defendant Linton from a judgment of the same court, also rendered July 8, 1981, convicting him f attempted rape in the first degree, attempted sodomy in the first degree, sexual abuse in the first degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
By order dated October 24, 1983, this court reversed the judgments and ordered a new trial because of error in the trial court’s charge to the jury (People v Saunders, 97 AD2d 519). By order dated December 11, 1984, the Court of Appeals reversed this court’s order, on the law, and remitted the case here for a review of the facts pursuant to CPL 470.25 (2) (d); 470.40 (2) (b) (People v Saunders, 64 NY2d 665).
Judgments affirmed. No opinion. Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.